Exhibit 10.18



THE TJX COMPANIES, INC. SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
(2008 Restatement)

 



--------------------------------------------------------------------------------



 



Article 1. — Introduction
     1.1. In General. The Supplemental Executive Retirement Plan, established in
1981, was amended and restated in 1984 and 1992 and was subsequently further
amended and restated in 2005 inter alia to conform the Plan to the requirements
of Section 409A, including the transition rules and exemptive relief provisions
thereunder. The amendment and restatement of the Plan set forth herein is
effective as of January 1, 2008 and is intended inter alia to conform the Plan
to the final regulations issued under Section 409A and shall be construed
consistent with that intent. The terms of the Plan as so amended and restated
shall apply to all benefits that become payable to a Key Employee under the Plan
on or after January 1, 2008. Benefits that became payable to an Key Employee
under the Plan on or after January 1, 2005 and on or before December 31, 2007
shall be determined and administered consistent with the provisions of the Plan
as amended and restated in 2005, consistent with a good faith, reasonable
interpretation of Section 409A, its legislative history and then-existing
guidance. Notwithstanding the foregoing, neither the Company nor any of its
officers or directors, nor any other person charged with administrative
responsibilities under the Plan, shall be liable to any employee or former
employee of the Company, or to any spouse or other beneficiary of any such
employee or former employee, by reason of the failure of any benefit hereunder
to comply with the requirements of Section 409A.
     For the avoidance of doubt, in the case of any Key Employee who as of
December 31, 2008 is party to an employment agreement with the Company or any
subsidiary thereof that provides for the payment of such Key Executive’s vested
benefit in the form of a lump sum following a separation from service following
a separation from service following a change in control, payment of the Key
Employee’s vested benefit in such circumstances shall be so

-2-



--------------------------------------------------------------------------------



 



determined and paid (whether or not the employment agreement remains in effect)
unless the form and timing thereof is changed consistent with the rules
prescribed under Section 409A of the Code.
     1.2. Purpose. The purpose of the amended and restated Plan set forth herein
is to provide certain designated employees with retirement benefits supplemental
to those payable under the Company’s tax-qualified retirement plans.

-3-



--------------------------------------------------------------------------------



 



Article 2. — Definitions
     2.1. “Average Compensation” shall mean the average of the Key Employee’s
Compensation over the five (5) full calendar years yielding the highest such
average and occurring during the last ten (10) calendar years prior to the
earlier of the Key Employee’s attainment of age 65 or separation from service
with the Company. In the case of a Key Employee who becomes disabled as defined
in the Company’s long-term disability plan, Average Compensation shall be
determined on the basis of the five (5) full calendar years yielding the highest
such average and occurring during the last ten (10) calendar years of the Key
Employee’s employment with the Company prior to commencement of benefits under
the Company’s long-term disability plan. If the Key Employee has not completed
five full calendar years of employment prior to the commencement of benefits
under the Company’s long-term disability plan, Average Compensation shall be
based on the number of full calendar years he or she was employed by the Company
prior to the commencement of such benefits.
     2.2. “Beneficiary” shall mean a beneficiary entitled to receive certain
death benefits under the Plan who has been designated as such by the Key
Employee in writing in a form and manner acceptable to the Committee.
     2.3. “Code” shall mean the Internal Revenue Code of 1986, as the same
presently exists and as the same may hereafter be amended, or any successor
statute of similar purpose. References to specific sections of the Code shall be
considered references to identifiable similar provisions of successor statutes.
     2.4. “Committee” shall mean the Executive Compensation Committee of the
Board of Directors of The TJX Companies, Inc.

-4-



--------------------------------------------------------------------------------



 



     2.5. “Company” shall mean The TJX Companies, Inc. and any wholly-owned
subsidiaries; provided, in determining whether an individual has separated from
the service of the Company, “Company” shall include The TJX Companies, Inc. and
all other corporations and trades or businesses, if any, that would be treated
as a single “service recipient” with the Company under Section 1.409A-1(h)(3) of
such Treasury Regulations and “separation from service” shall mean a “separation
from service” (as that term is defined at Section 1.409A-1(h) of the Treasury
Regulations under Section 409A). The Committee may, but need not, elect in
writing, subject to the applicable limitations under Section 409A, any of the
special elective rules prescribed in Section 1.409A-1(h) of the Treasury
Regulations for purposes of determining whether a “separation from service” has
occurred. Any such written election shall be deemed part of the Plan.
     2.6. “Compensation” shall mean, for any calendar year, a Key Employees
actual base salary earned and any short-term incentives awarded during the
calendar year (before taking into account any reduction in base salary or
short-term incentives pursuant to a salary reduction agreement under Section
401(k) or Section 125 of the Code). Any base salary or short-term incentives
that are deferred under The TJX Companies, Inc. General Deferred Compensation
Plan or The TJX Companies, Inc. Executive Savings Plan shall be included as
“Compensation” for the calendar year in which the salary is earned or short-term
incentives are awarded but not included for the calendar year in which such
deferred compensation is paid. By way of example and not by way of limitation,
Compensation shall not include employer contributions to The TJX Companies, Inc.
Retirement Plan, Matching Contributions under The TJX Companies, Inc. General
Savings/Profit Sharing Plan, or any amounts credited to the Employer Credit
Account under The TJX Companies, Inc. Executive Savings Plan; income or gains
resulting from the

-5-



--------------------------------------------------------------------------------



 



receipt, sale, exchange, exercise or other disposition of stock or stock
options, awards and benefits, including stock appreciation rights, under The TJX
Companies, Inc. Stock Incentive Plan or any other long-term incentive plan of
the Company; expense reimbursements or payments in lieu of expense
reimbursement; auto allowances, financial counseling fees, tuition
reimbursements or the value of other fringe benefits provided by the Company or
any other employer (even if wholly or partially currently taxable as income to
the Key Employee); or employer contributions to Social Security made by the
Company or another employer on behalf of the Key Employee.
     2.7. “Deferred Compensation Amount” shall mean any income deferred under
The TJX Companies, Inc. General Deferred Compensation Plan or the TJX Companies,
Inc. Executive Savings Plan which (i) but for the deferral would be included in
the definition of “Compensation” under The TJX Companies, Inc. Retirement Plan
(without regard to the limitations described in Code Section 401(a) (17)) and
(ii) is paid to the Key Employee after he or she retires or terminates. For the
avoidance of doubt, “Deferred Compensation Amounts” shall be disregarded to the
extent (as determined by the Committee in its sole discretion) the reduction in
the Article 7 formula benefit under The TJX Companies, Inc. Retirement Plan
attributable to the non-inclusion in “Compensation” described in clause
(i) above of such Amounts is offset by any benefit under The TJX Companies, Inc.
Retirement Plan that is supplemental to the formula benefit described in
Article 7 thereof.
     2.8. “Disability” means a medically determinable physical or mental
impairment that (i) can be expected either to result in death or to last for a
continuous period of not less than six months and (ii) causes a Key Employee to
be unable to perform the duties of his or her position

-6-



--------------------------------------------------------------------------------



 



of employment or any substantially similar position of employment to the
reasonable satisfaction of the Committee.
     2.9. “Executive Savings Plan Benefit” shall mean an annual benefit computed
by converting the value of the Key Employee’s Employer Credit Account under The
TJX Companies, Inc. Executive Savings Plan to a life annuity commencing at age
65. The Committee shall determine the actuarial factors used in converting the
Employer Credit Account to a life annuity.
     2.10. “Interest Rate” shall mean the “Interest Rate” as in effect at the
relevant time under The TJX Companies, Inc. General Deferred Compensation Plan
(or, if at such time there is no such rate in effect under The TJX Companies,
Inc. General Deferred Compensation Plan, the rate then used under The TJX
Companies, Inc. Retirement Plan for determining lump-sum actuarial equivalency).
If at the relevant determination date The TJX Companies, Inc. Retirement Plan no
longer exists or no longer provides for lump sum actuarial equivalency
determinations, the Committee shall apply a reasonable interest rate consistent
with Section 1-409A-1(o) of the Treasury Regulations.
     2.11. “Key Employee” shall mean a Category A Key Employee, Category B Key
Employee or Category C Key Employee as determined pursuant to Article 3.
     2.12. “Plan” shall mean The TJX Companies, Inc. Supplemental Executive
Retirement Plan (2008 Restatement) as set forth in this document, including any
and all amendments hereto and restatements hereof.
     2.13. “Primary Social Security Benefit” shall mean the annual primary
insurance amount to which the Key Employee is entitled or would, upon
application therefor, become entitled at age 65 under the provisions of the
Federal Social Security Act as in effect on the Key

-7-



--------------------------------------------------------------------------------



 



Employee’s termination date assuming that the Key Employee will have no income
after termination which would be treated as wages for purposes of the Social
Security Act.
     2.14. “Retirement Agreement” shall mean an individual agreement between a
Category A Key Employee and the Company providing for supplemental executive
retirement benefits.
     2.15. “Retirement Plan Benefit” shall mean the annual benefit payable at
age 65 under The TJX Companies, Inc. Retirement Plan on a life annuity basis.
     2.16. “Savings/Profit Sharing Plan Benefit” shall mean an annual benefit
computed by converting the value of the Key Employee’s Matching Contribution
Account payable under The TJX Companies, Inc. General Savings/Profit Sharing
Plan to a life annuity commencing at age 65. The Committee shall determine the
actuarial factors used in converting the Matching Contribution Account to a life
annuity.
     2.17. “Section 409A” shall mean Section 409A of the Code.
     2.18. “Years of Service” shall mean the total completed years and months of
a Key Employee’s uninterrupted service with the Company from the date that the
Key Employee’s commences employment with the Company until the earliest of
termination of employment, retirement or age 65. A leave of absence approved by
the Company shall not constitute an interruption of service but the period of
such absence shall be excluded from Years of Service for all purposes under the
Plan.

-8-



--------------------------------------------------------------------------------



 



Article 3. — Key Employees
     3.1. Designation of Key Employees. An employee or retired former employee
of the Company shall be a Key Employee if, and only if, designated as such by
the Committee, except that designation as a Category C Key Employee shall be
automatic (based on the application of specified limits as described in
Section 3.4 below) except as the Committee may limit eligibility for such
benefits. Subject to Section 409A, the most recent “Category” to which such Key
Employee is assigned determines the nature of the benefits to which he or she
may become entitled under this Plan.
     3.2. Category A Key Employee. Only the following shall be treated as having
been designated as Category A Key Employees: (i) an executive employee of the
Company who has a Retirement Agreement that refers directly to benefits payable
under this Plan, or (ii) any other employee with a Retirement Agreement who is
designated as a Category A Key Employee. For the avoidance of doubt, as of
January 1, 2008, the Company did not have, and during calendar 2008 the Company
did not become a party to, any Retirement Agreements with any employees, except
insofar as the Company’s employment agreements with key officers (each, an
“Employment Agreement”) could be construed as Retirement Agreements. For the
avoidance of doubt, any executive employee of the Company who has an Employment
Agreement with the Company and who is eligible for benefits under this Plan
shall be considered a Category B Key Employee or a Category C Key Employee, as
applicable, except as otherwise expressly provided in such Employment Agreement.
     3.3. Category B Key Employee. A Category B Key Employee is a key employee
of the Company who has been designated by the Committee as eligible to receive
the benefits provided under Article 5 of this Plan. If, however, at the time a
Category B Key Employee

-9-



--------------------------------------------------------------------------------



 



retires or otherwise terminates employment, the benefit under Article 6 of this
Plan would provide a greater benefit to such Key Employee than the benefit
provided under Article 5 of this plan, then such Key Employee will be deemed
designated a Category C Key Employee and will receive the benefit provided under
Article 6 in lieu of that provided under Article 5.
     3.4. Category C Key Employee. A Category C Key Employee is an employee of
the Company with a fully vested right to benefits under The TJX Companies, Inc.
Retirement Plan whose benefits under that plan are limited by reason of (i) the
operation of the limitation provisions of Section 401(a) (17) or Section 415 of
the Code, and/or (ii) the deferral of certain income which, but for the
deferral, would be included in the definition of “Compensation” under The TJX
Companies, Inc. Retirement Plan.

-10-



--------------------------------------------------------------------------------



 



Article 4. — Category A Key Employee Benefit
     4.1. Category A Key Employee Benefit. Each present or future Category A Key
Employee (and, where so provided in the individual Retirement Agreements between
the Company and such Key Employee, the surviving spouse or other
beneficiary(ies) of such Key Employee) shall receive the benefit provided under
the Retirement Agreement with such Key Employee under the terms and subject to
the limitations set forth in said Retirement Agreement, which, to the extent
consistent with Section 409A, is incorporated herein by reference.

-11-



--------------------------------------------------------------------------------



 



Article 5. — Category B Key Employee Benefit
     5.1. Requirement for a Benefit. Each Category B Key Employee retiring at or
after age 55 with 10 or more Years of Service shall be entitled to receive a
supplemental retirement benefit under this Article 5.
     5.2. Benefit Formula. The benefit payable at age 65 to a Category B Key
Employee who qualifies for a benefit under Sections 5.1 and who separates from
the service of the Company at or prior to attaining age 65, when expressed as a
monthly benefit payable as a life annuity for the life of the Category B Key
Employee commencing at age 65 (the “tentative life annuity”), shall be
one-twelfth (1/12) of the product of (a) and (b), such product offset
(reduced) by the sum of (c), (d) , (e) and (f), where:

  (a)   is two and one-half percent (21/2%) of the Key Employee’s Average
Compensation,     (b)   is the number of Years of Service completed by the Key
Employee, up to a maximum of twenty (20) such Years,     (c)   is the Key
Employee’s annual Retirement Plan Benefit,     (d)   is the Key Employee’s
annual Savings/Profit Sharing Plan Benefit,     (e)   is the Key Employee’s
annual Executive Savings Plan Benefit, and     (f)   is the Key Employee’s
annual Primary Social Security Benefit.

The lump-sum actuarial equivalent of such tentative life annuity (the “tentative
lump sum amount”), determined in accordance with the rules prescribed in
Section 7.2(c) as of the date the Category B Key Employee separates from
service, shall be increased for six months’ worth of interest at the Interest
Rate in effect at separation from service and thereafter, if payment is delayed
pursuant to Section 5.3 or pursuant to Section 7.2(b)(iii) by reason of a change
in

-12-



--------------------------------------------------------------------------------



 



payment election under Section 7.2(b)(ii), at the rate from time to time in
effect until the applicable determination date for the benefit payable to the
Category B Key Employee.
     5.3. Separation From Service After Age 65. In the case of each Category B
Key Employee who at age 65 has not yet separated from service with the Company,
there shall be determined (consistent with the rules set forth in
Section 7.2(c)), as of the date the Category B Key Employee attains age 65, an
opening lump sum balance equal to the tentative lump sum amount that would have
been determined under Section 5.2 had such Category B Key Employee separated
from service at age 65. Between the date such Category B Key Employee attains
age 65 and the date that follows the Category B Key Employee’s later separation
from service by six (6) months (or any later payment date determined under
Section 7.2(b)(iii)), the opening lump sum balance shall be adjusted for
interest at the Interest Rate from time to time in effect during such period.
The actuarial equivalent of such adjusted lump sum amount, expressed in the
applicable form of payment, shall be paid as determined in accordance with
Article 7.
     5.4. Death Benefit. Death benefits shall be payable only to the extent
provided in this Section 5.4:

  (i)   If a Category B Key Employee dies after having become entitled to a
benefit as set forth in Section 5.1 and after separating from service, but prior
to the payment or commencement of such benefit, there shall be paid to the
Category B Key Employee’s Beneficiary, or if there is no Beneficiary surviving,
to the Category B Key Employee’s surviving spouse, if any, or otherwise to the
Category B Key Employee’s estate, in each case at or as soon as practicable
after the decedent’s death, a lump sum equal to the lump sum benefit that would
then have been payable to

-13-



--------------------------------------------------------------------------------



 



      the Category B Key Employee had the Category B Key Employee been entitled
to payment on such date.

  (ii)   If a Category B Key Employee dies after having satisfied the age and
service requirements set forth in Section 5.1 but before separating from
service, his or her surviving spouse, if any, will be entitled to receive, as
soon as practicable following the Category B Key Employee’s death, a lump sum
payment that is the actuarial equivalent of the survivor benefit that would have
been payable to the spouse on account of the Key Employee’s death if the Key
Employee had separated from service and commenced receiving benefits on the day
six months following his or her death in a 50% joint and survivor annuity form
(that is, in a form under which the Key Employee would have received a reduced
pension upon retirement and upon such Key Employee’s death one-half of such
reduced benefit would have been payable to the Key Employee’s spouse). Actuarial
equivalency for this purpose shall be determined using an interest assumption
equal to the Interest Rate in effect at the time of the Category B Key
Employee’s death and the same mortality assumption as is then used under The TJX
Companies, Inc. Retirement Plan. If at the relevant determination date The TJX
Companies, Inc. Retirement Plan no longer exists or no longer provides for lump
sum actuarial equivalency determinations, the Committee shall apply reasonable
actuarial assumptions consistent with Section 1-409A-1(o) of the Treasury
Regulations.

-14-



--------------------------------------------------------------------------------



 



  (iii)   If the Category B Key Employee survives until the commencement of
benefit payments hereunder but dies before the completion of such payments, then
(A) if the benefit was payable in five (5) annual installments, the Category B
Key Employee’s Beneficiary, or if there is no Beneficiary surviving, the
Category B Key Employee’s surviving spouse, if any, or otherwise the Category B
Key Employee’s estate shall be paid, as soon as practicable following the
Category B Key Employee’s death, a single lump sum equal to the present value
(determined using the Interest Rate then in effect) of the remaining
installments, and (B) if the benefit was payable as a joint and survivor annuity
under which the Category B Key Employee’s spouse was the survivor annuitant, the
Category B Key Employee’s surviving spouse, if any and if the same as the person
to whom the Category B Key Employee was married at the time such annuity was
determined, shall be paid, as soon as practicable following the Category B Key
Employee’s death, a lump sum payment that is the actuarial equivalent of the
survivor portion of such annuity. Actuarial equivalency for this purpose shall
be determined using an interest assumption equal to the Interest Rate in effect
at the time of the Category B Key Employee’s death and the same mortality
assumption as is then used under The TJX Companies, Inc. Retirement Plan. If at
the relevant determination date The TJX Companies, Inc. Retirement Plan no
longer exists or no longer provides for lump sum actuarial equivalency
determinations, the Committee shall apply reasonable actuarial

-15-



--------------------------------------------------------------------------------



 



      assumptions consistent with Section 1-409A-1(o) of the Treasury
Regulations.

  (iv)   No death benefit shall be payable under the Plan in any circumstances
other than those described in Section 5.4(i), (ii) or (iii) above.

     5.5. Benefits in the Event of Disability. If a Category B Key Employee
should become disabled as defined by the Company’s long-term disability plan,
the Key Employee will be credited with Year(s) of Service for the period in
which he or she receives such disability payments for purposes of Sections 5.1
and 5.2. For purposes of meeting the minimum requirements of Section 5.1, the
Key Employee will be deemed to be actively employed while receiving long-term
disability benefits. Long-term disability payments, however, will not be
included in determining Compensation. A Category B Key Employee who is disabled
shall be entitled to benefits only upon his or her separation from service in
accordance with this Section 5.5 and shall not, for the avoidance of doubt, be
entitled to benefits solely by reason of becoming disabled. For purposes of this
Section 5.5, a Category B Key Employee shall be deemed to have Separated from
Service by reason of Disability upon the earlier of the Category B Key
Employee’s termination of employment or the expiration of the twenty-nine
(29)-month period commencing upon such Category B Key Employee’s absence from
work.

-16-



--------------------------------------------------------------------------------



 



Article 6. — Category C Key Employee Benefit
     6.1. Category C Key Employee Benefits. Each Category C Key Employee who has
a fully vested right to benefits under The TJX Companies, Inc. Retirement Plan
shall be entitled to receive a benefit under this Plan equal to the difference
between (a) and (b) below, where

  (a)   is the benefit the Key Employee would have received under The TJX
Companies, Inc. Retirement Plan on a life annuity basis, if (1) neither the
limitations of Code Sections 415(b) or 415(e), whichever is applicable, nor the
limitations of Code Section 401(a)(17) existed and/or (2) the Key Employee did
not have any Deferred Compensation Amounts; and     (b)   is the benefit which
the Key Employee is actually entitled to receive under The TJX Companies, Inc.
Retirement Plan on a life annuity basis.

     The lump-sum actuarial equivalent of such tentative life annuity (the
“tentative lump sum amount”), determined in accordance with the rules prescribed
in Article 7.3(b) as of the date the Category C Key Employee separates from
service, shall be increased for six months’ worth of interest at the Interest
Rate then in effect, and thereafter (if necessary because in a delay in payment
pursuant to Section 7.2(b)(iii) by reason of a change in payment election under
Section 7.2(b)(ii)) at the Interest Rate from time to time in effect, and the
actuarial equivalent of such adjusted lump sum amount, expressed in the
applicable form of payment determined in accordance with Article 7, shall be
paid or commence to be paid six months and one day following the Category C Key
Employee’s separation from service or later as provided in Section 7.2(b)(iii).

-17-



--------------------------------------------------------------------------------



 



Article 7. — Methods of Benefit Payment
     7.1. Category A Key Employees. Benefits payable to Category A Key Employees
shall be paid in the manner prescribed in the Retirement Agreement providing for
such benefits, consistent with the requirements of Section 409A. If the
Retirement Agreement to which reference is made does not specify the manner in
which such benefits are to be paid, such benefits shall instead be distributed
in the same manner as benefits payable to a Category B Key Employee.
     7.2. Category B Key Employees.

  (a)   Available Forms of Payment. The benefit payable hereunder to a Category
B Key Employee shall be paid in one of the following forms:

  (i)   either five (5) or ten (10) substantially equal installments commencing
(except as provided at Section 7.2(b)(iii) below) six months and one day
following the date on which the Category B Key Employee separates from service
with the Company;     (ii)   a single lump-sum payment payable (except as
provided at Section 7.2(b)(iii) below) six months and one day following the date
on which the Category B Key Employee separates from service with the Company; or
    (iii)   an annuity payable in a form generally available under The TJX
Companies, Inc. Retirement Plan as of the date the Category B Key Employee
selects such form of payment hereunder (whether or not the Category B Key
Employee participates in The TJX Companies, Inc. Retirement Plan and whether or
not such form is

-18-



--------------------------------------------------------------------------------



 



      available under The TJX Companies, Inc. Retirement Plan as of the date the
Category B Key Employee’s benefit hereunder commences), such annuity to be paid
commencing (except as provided at Section 7.2(b)(iii) below) six months and one
day following the date on which the Category B Key Employee separates from
service with the Company.

The form and manner of payment of a Category B Key Employee’s benefit shall be
determined, from among these alternatives, in accordance with (b) below.

  (b)   Election Provisions. The form in which a Category B Key Employee’s
benefit hereunder is paid shall be determined as follows:

  (i)   Except as otherwise elected in accordance with this Section 7.2(b), each
Category B Key Employee’s benefit hereunder shall be paid in five (5) annual
installments as determined under (a)(i) above.     (ii)   Each Category B Key
Employee may elect to have his or her benefit hereunder paid in another form
described in Section 7.2(a) above, but only if such election is made (A) in
writing in a form and manner acceptable to the Committee, and (B) at least
twelve (12) months prior to the date the Category B Key Employee separates from
service with the Company. No election made under this Section 7.2(b)(ii) shall
take effect until twelve (12) months after it is made. Any change election made
in accordance with this Section 7.2(b)(ii) shall be binding on the Category B
Key

-19-



--------------------------------------------------------------------------------



 



      Employee when made and may be altered only by a subsequent change election
that complies with the requirements of this Section 7.2(b)(ii).

  (iii)   Except as provided in Section 7.2(b)(iv) or Section 7.2(b)(v) below,
if a Category B Key Employee elects a change in payment form pursuant to
Section 7.2(b)(ii) above, payment (or, in the case of installments or an
annuity, commencement of payment) of the benefit payable under the new form of
payment shall be delayed by five years and one day measured from the date on
which the pre-change form of payment would have been made or would have
commenced to be made. For example, (A) under a valid change in payment form from
lump sum to installments or to a life annuity, the first installment payment or
the first annuity payment, as the case may be, shall be made five years and one
day after the date the lump sum would otherwise have been paid, and (B) under a
valid change from an installment or annuity form of payment to a lump sum
payment, the lump sum shall be paid five years and one day after the first
installment or annuity payment would have been made. In any case in which a
delay in payment or commencement of payment is required under this
Section 7.2(b)(iii), the lump sum amount used to calculate the actuarially
equivalent payment to the Category B Key Employee shall continue to be credited
with

-20-



--------------------------------------------------------------------------------



 



      interest as described in Section 5 until payment is made or commences.

  (iv)   Notwithstanding Section 7.2(b)(ii) and Section 7.2(b)(iii) above, a
Category B Key Employee as to whom the applicable form of payment (pursuant to a
prior election under Section 7.2(b)(ii)) is a “life annuity” described in Treas.
Regs. § 1.409A-2(b)(2)(ii) may, to the extent consistent with Section 409A,
elect in writing, in a form and manner acceptable to the Committee, to have his
or her benefit hereunder payable in another such “life annuity” form that is
available under Section 7.2(a), without regard to whether such election is made
at least twelve (12) months in advance and without any required delay in the
commencement of such payment under Section 7.2(b)(iii) above, provided that no
such change election shall be effective if made on or after the date the first
annuity payment is made.     (v)   The Committee may, to the extent consistent
with Section 409A and the transition rules and during the transition period
provided thereunder, permit a Category B Key Employee or former Category B Key
Employee to elect an alternative form of payment from among those available
under Section 7.2(a) without regard to the limitations of Section 7.2(b)(ii) or
Section 7.2(b)(iii) above if (A) such election is in writing and made in a form
and manner acceptable to the Committee and (B) is made not later than six

-21-



--------------------------------------------------------------------------------



 



      months prior to the later of separation from service or the date the
benefit would have commenced to be paid absent such election.

  (vi)   Notwithstanding Sections 7.2(b)(i), (ii), (iii), (iv) and (v) above, a
Category B Key Employee who commenced receiving a benefit under the Plan (as in
effect prior to this amendment and restatement) prior to January 1, 2005 shall
continue to receive his or her benefit in accordance with the payment terms then
in effect. It is the intent of this restatement that nothing herein shall be
construed as subjecting to the requirements of Section 409A any benefit payable
pursuant to the preceding sentence. In the case of a Category B Key Employee not
described in the preceding sentence who separated from service prior to
December 1, 2005, benefits under the Plan shall be paid, notwithstanding
Sections 7.2(b)(i), (ii), (iii), and (iv) but subject to Section 7.2(b)(v)
above, in accordance with the payment terms determined in connection with such
termination, to the extent such payment terms are consistent with Section 409A
(as applicable).

  (c)   The amounts payable to a Category B Key Employee under the applicable
payment shall be determined as follows:

  (i)   First, there shall be determined the “tentative lump sum” amount
referred to in Section 5.2. The tentative lump sum amount shall equal the
actuarial equivalent present value of the annuity described in Section 5.2,
determined as of the date of the

-22-



--------------------------------------------------------------------------------



 



      Category B Key Employee’s separation from service (or attainment of age 65
if earlier) using an interest assumption equal to the Interest Rate then in
effect and the same mortality assumption as is then used under The TJX
Companies, Inc. Retirement Plan. If at the relevant determination date The TJX
Companies, Inc. Retirement Plan no longer exists or no longer provides for lump
sum actuarial equivalency determinations, the Committee shall apply reasonable
actuarial assumptions consistent with Section 1-409A-1(o) of the Treasury
Regulations.

  (ii)   Second, the tentative lump sum amount determined under
Section 7.2(c)(i) above shall be increased by the interest factor as described
in Section 5.2 or Section 5.3, as applicable.     (iii)   If the benefit payable
hereunder is payable as a lump sum, the amount of the payment shall equal the
adjusted lump sum amount determined under Section 7.2(c)(ii) above.     (iv)  
If the benefit is payable in five (5) annual installments, each installment
shall equal the level annual payment amount which, if payable in five successive
annual installments, would have the same present value (using the same interest
assumption as would be used under Section 7.2(c)(i) above if the determination
under Section 7.2(c)(i) were made as of the date of the first annual
installment) as the adjusted lump sum value determined under Section 7.2(c)(ii)
above.

-23-



--------------------------------------------------------------------------------



 



  (v)   If the benefit is payable as an annuity, the annuity shall have an
actuarially equivalent value, determined using the same actuarial assumptions as
would be used under Section 7.2(c)(i) above if the determination were made as of
the date of the first annuity payment, equal to the adjusted lump sum value
determined under Section 7.2(c)(ii) above.

     7.3. Category C Key Employees.

  (a)   Available Forms of Payment; Election Provisions. The form and manner of
payment of a Category C Key Employee’s benefit shall be determined from among
the alternatives set forth in Section 7.2(a) in accordance with Section 7.2(b),
with each reference in such Sections to a “Category B Employee” to be deemed to
refer to a “Category C Key Employee” for purposes of this Section 7.3(a).    
(b)   The amounts payable to a Category C Key Employee under the applicable
payment shall be determined as follows:

  (i)   First, there shall be determined the “tentative lump sum” amount
referred to in Section 6.1. The tentative lump sum amount shall equal the
actuarial equivalent present value of the annuity described in Section 6.1,
determined as of the date of the Category C Key Employee’s separation from
service using an interest assumption equal to the Interest Rate then in effect
and the same mortality assumption as is then used under The TJX Companies, Inc.
Retirement Plan. If at the date of the Category C Key

-24-



--------------------------------------------------------------------------------



 



      Employee’s separation from service The TJX Companies, Inc. Retirement Plan
no longer provides for lump sum actuarial equivalency determinations, the
Committee shall apply reasonable actuarial assumptions consistent with
Section 1-409A-1(o) of the Treasury Regulations.

  (ii)   Second, the tentative lump sum amount determined under
Section 7.3(b)(i) above shall be increased by the interest factor as described
in Section 6.1.     (iii)   If the benefit payable hereunder is payable as a
lump sum, the amount of the payment shall equal the adjusted lump sum amount
determined under Section 7.3(b)(i) above.     (iv)   If the benefit is payable
in five (5) annual installments, each installment shall equal the level annual
payment amount which, if payable in five successive annual installments, would
have the same present value (using the same interest assumption as would be used
under Section 7.3(b)(i) above if the determination under Section 7.3(b)(i) were
made as of the date of the first annual installment) as the adjusted lump sum
value determined under Section 7.3(b)(i) above.     (v)   If the benefit is
payable as an annuity, the annuity shall have an actuarially equivalent value,
determined using the same actuarial assumptions as would be used under
Section 7.3(b)(i) above if the determination were made as of the date of the
first annuity

-25-



--------------------------------------------------------------------------------



 



      payment, equal to the adjusted lump sum value determined under
Section 7.3(b)(i) above.

  (c)   Notwithstanding any other provision of the Plan to the contrary and at
the sole discretion of the Company, if at the time a Category C Key Employee’s
benefits are scheduled to commence in an installment or annuity form of payment
(the “determination date”), the present value of the benefit payable hereunder
(including any amounts payable to a Category C Key Employee pursuant to another
“nonaccount balance plan” (as defined in Section 1.409A-1(c)(2)(i)(C) of the
Treasury Regulations) with which the Plan is required to be aggregated under
Section 1.409A-1(c)(2) of the Treasury Regulations) is less than the applicable
dollar amount under Section 402(g)(1)(B) of the Code, the benefit may be
distributed (consistent with the cashout rules under Section 409A) in the form
of a single lump sum equal to such present value as soon as administratively
practicable, but in no event later than ninety (90) days after the determination
date.

-26-



--------------------------------------------------------------------------------



 



Article 8. — Divestiture
     8.1. Divestiture of Category A Key Employee. Category A Key Employees shall
be subject to divestiture of benefits to the extent that the Retirement
Agreement(s) pursuant to which such benefits are included in the Plan so
provide.
     8.2. Competition. The Committee shall have the authority to divest the
benefits under this Plan for any Category B or C Key Employee who separates from
service voluntarily at any time, including by reason of retirement or
disability, and who within two years following such separation, directly or
indirectly, is a partner or investor in or engages in any employment,
consulting, or fees-for-services arrangement with any business which is a
competitor of The TJX Companies, Inc. and its subsidiaries, or undertakes any
planning to engage in any such business. A business shall be deemed a competitor
of The TJX Companies, Inc. and its subsidiaries if and only if (i) it shall then
be so regarded by retailers generally, or (ii) it shall operate an off-price
apparel, off-price footwear, off-price jewelry, off-price accessories, off-price
home furnishings and/or off-price home fashions business, including any such
business that is store-based, catalogue-based, or an on-line, “e-commerce” or
other off-price internet-based business; provided, that the mere application for
employment with a competitive business shall not be treated as prohibited
planning to engage in such business. A Category B Key Employee or Category C Key
Employee will not be deemed to have violated the provisions of this Section 8.2
merely by reason of being engaged in an employment, consulting or other
fees-for-services arrangement with an entity that manages a private equity,
venture capital or leveraged buyout fund that in turn invests in one or more
businesses deemed competitors of the Company and its Subsidiaries under this
Section 8.2, provided that (A) such fund is not intended to, and does not in
fact, invest primarily in such businesses, and (B) the Category B Key Employee
or Category C

-27-



--------------------------------------------------------------------------------



 



Key Employee demonstrates to the reasonable satisfaction of the Company that his
or her arrangement with such entity will not involve the provision of
employment, consulting or other services, directly or indirectly, to any such
business or to the fund with respect to its investment or proposed investment in
any such business and that he or she will not participate in any meetings,
discussions, or interactions in which any such business or any such proposed
investment is proposed to be or is likely to be discussed. Each Category B Key
Employee and Category C Key Employee by participating in the Plan agrees that
if, at any time, pursuant to action of any court, administrative or governmental
body or other arbitral tribunal, the operation of any part of this Section 8.2
shall be determined to be unlawful or otherwise unenforceable, then the coverage
of this paragraph shall be deemed to be restricted as to duration, geographical
scope or otherwise, as the case may be, to the extent, and only to the extent,
necessary to make this paragraph lawful and enforceable in the particular
jurisdiction in which such determination is made.
     A Key Employee shall notify the Company immediately upon his or her
securing employment or becoming self-employed during the two years following
voluntary termination of employment, and shall furnish to the Committee written
evidence of his or her compensation earned from any such employment or
self-employment, in each case promptly following any request therefor by the
Committee.
     Any Key Employee may inquire of the Committee in writing whether any
proposed act shall be considered competition under this section 8.2 and the
Committee shall provide a prompt reply.
     If any Key Employee covered under this Section 8.2 engages in a business
determined by the Committee to be a competitor, the Committee shall give notice
in writing to the Key

-28-



--------------------------------------------------------------------------------



 



Employee that unless a written appeal is submitted by the Key Employee to the
Committee within thirty (30) days, his or her benefits under this Plan will be
forfeited. The Committee in its discretion may also provide that if the Key
Employee ceases to engage in such business his or her benefits under this Plan
will not be forfeited. Upon receipt of the Committee’s notice, the Key Employee
shall have 30 days to submit a written appeal of the Committees decision. The
Committee shall review the Key Employees appeal and notify the Key Employee of
its decision within 30 days from receipt of his or her appeal. If the Key
Employee fails to submit an appeal within 30 days, his or her benefits will be
forfeited at the expiration of. the 30-day period; provided, that if the
Committee has determined that such benefits will not be forfeited if the Key
Employee ceases to engage in the competitor business within a specified period,
such benefits will be forfeited only if the Key Employee continues to engage in
such business after the expiration of such specified period.
     The provisions of this Section 8.2 shall cease to have effect upon the
occurrence of a Change of Control as defined in the Company’s Stock Incentive
Plan or successor plan, as from time to time amended. The provisions of this
section 8.2 shall not apply to a Key Employee who voluntarily terminates
employment at a time when he or she has entered into an employment agreement
with The TJX Companies, Inc. or a related company containing an express
non-competition provision; instead, a violation by the Key Employee of such
provision shall result in the automatic forfeiture of benefits under this Plan
for such Key Employee.
     If, at any time, pursuant to action of any court, administrative or
governmental body or other arbitral tribunal, the operation of any part of this
Section 8.2 shall be determined to be unlawful or otherwise unenforceable, then
the coverage of this Section 8.2 shall be deemed to be

-29-



--------------------------------------------------------------------------------



 



restricted as to duration, geographical scope or otherwise, as the case may be,
to the extent, and only to the extant, enforceable in the particular
jurisdiction in which such determination is made.
     8.3. Termination for Cause. Notwithstanding anything to the contrary
contained herein, if a Key Employee’s employment is terminated for cause, all
benefits otherwise payable under this Plan shall be forfeited. For this purpose,
termination for cause shall mean termination of employment by reason of the Key
Employee’s dishonesty, conviction of a felony, gross neglect of duties, or
conflict of interest. If, subsequent to termination of employment for other
reasons, and prior to the payment of all benefits hereunder, it is discovered
that a Key Employee engaged in acts or conduct which, had they been discovered,
would have resulted in termination of employment for cause, his or her
employment will be deemed to have been terminated for cause, and all unpaid
benefits hereunder shall be forfeited.

-30-



--------------------------------------------------------------------------------



 



Article 9. — Funding and Administration
     9.1. Source of Funds. All payments of benefits hereunder and all costs of
administration of this Plan shall be paid in cash from the’ general funds of the
Company, and no special or separate fund shall be required to be established or
other segregation of assets required to be made to assure such payments.
However, the Company may, in its discretion, establish a bookkeeping account or
reserve to meet its obligations hereunder-and may establish a so-called “rabbi
trust” or similar grantor trust, and may fund such trust, for the purpose of
providing benefits hereunder, except that no such use of a trust shall violate
the requirements of Section 409A(b). Except as provided in the preceding
sentence, nothing contained in the Plan and no action taken pursuant to the
provisions of this Plan shall create or be construed to create a trust of any
kind, or a fiduciary relationship between the Company or the Committee and any
employee or other person. To the extent that any person acquires a right to
receive payments under the Plan, such right shall be no greater than the right
of any unsecured general creditor of that person’s employer or former employer.
     9.2. Administration of Plan. The Plan shall be administered by the
Committee, which shall have the full power, discretion and authority to
interpret, construe and administer the Plan and any part thereof. The Committee
may delegate such administrative responsibilities as it deems appropriate to
officers or employees of the Company or to others (in which case, to the extent
of such delegation, references herein to the Committee shall be deemed to
include a reference to the person(s) to whom such responsibilities have been
delegated) and may employ legal counsel, consultants, actuaries and agents as it
deems desirable in the administration of the Plan and may rely on the opinions
of such counsel, the advice of such consultants, and the computations o£ such
actuaries. No member of the Committee shall be eligible for a benefit

-31-



--------------------------------------------------------------------------------



 



under this Plan unless approved by the Board of Directors of The TJX Companies,
Inc. The Committee shall establish claims procedures under the Plan consistent
with the requirements of Section 503 of the Employee Retirement Income Security
Act of 1974, as amended.

-32-



--------------------------------------------------------------------------------



 



Article 10. — Amendment, Suspension, Termination or Assignment.
     10.1. Amendment, Suspension and Termination. The Plan may be amended,
suspended, or terminated in whole or in part at any time and from time to time
by the Committee. No such amendment, suspension or termination shall
retroactively impair or otherwise adversely affect the rights of any person to
benefits under this Plan that have accrued prior to the date of such amendment,
suspension or termination as determined by the Committee, unless such reduction
is by reason of an amendment required by law or regulation of an administrative
agency; provided, however, that the Committee may amend the Interest Rate
without regard to whether such amendment has the effect of decreasing the lump
sum value of the participating Key Employee’s benefit.
     10.2. Assignment. The rights and obligations of The TJX Companies, Inc.
shall enure to the benefit of and shall be binding upon the successors and
assigns of The TJX Companies, Inc.

-33-



--------------------------------------------------------------------------------



 



Article 11. — Miscellaneous
     11.1. Notices. Each Key Employee shall be responsible for furnishing the
Committee with the current and proper address for the mailing of notices,
reports and benefit payments. Any notice required or permitted to be given shall
be deemed given if directed to the person to whom addressed at such address and
mailed by regular United States mail, first-class and prepaid. If any check
mailed to such address is returned as undeliverable to the addressee, the
mailing of checks will be suspended until the Key Employee or beneficiary
furnishes the proper address.
     11.2. Lost Distributees. A benefit shall be deemed forfeited if, after
diligent effort, the Committee is unable to locate the Key Employee or
beneficiary to whom payment is due; provided, however, that the Committee shall
have the authority (but not the obligation) to reinstate such benefit upon the
later discovery of a proper payee for such benefit. Mailing of a notice in
writing, by certified or registered mail, to the last known address of the Key
Employee and to the beneficiaries of such Key Employee (if the addresses of such
beneficiaries are known to the Committee) shall be considered a diligent effort
for this purpose.
     11.3. Nonalienation of Benefits. None of the payments, benefits or rights
of any Key Employee or beneficiary shall be subject to any claim of any
creditor, and, in particular, to the fullest extent permitted by law, all such
payments, benefits and rights shall be free from attachment, garnishment,
trustee’s process, or any other legal or equitable process available to any
creditor of such Key Employee or beneficiary. No Key Employee or beneficiary
shall have the right to alienate, anticipate, commute, pledge, encumber or
assign any of the benefits or payments which he or she may expect to receive,
contingently or otherwise, under this Plan, except the right to designate a
beneficiary or beneficiaries as hereinabove provided.

-34-



--------------------------------------------------------------------------------



 



     11.4. Reliance on Data. The Company, the Committee and all other persons
associated with the Plan’s operation shall have the right to rely on the
veracity and accuracy of any data provided by the Key Employee or by any
beneficiary, including representations as to age, health and marital status.
Such representations are binding upon any party seeking to claim a benefit
through a Key Employee. The Company, the Committee and all other persons
associated with the Plan’s operation are absolved completely from inquiring into
the accuracy or veracity of any representation made at any time by a Key
Employee or beneficiary.
     11.5. No Contract of Employment. Neither the establishment of the Plan, nor
any modification thereof, nor the creation of any fund, trust or account, nor
the payment of any benefits shall be construed as giving any Key Employee, or
any person whomsoever, the right to be retained in the service of the Company,
and all Key Employees and other persons shall remain subject to discharge to the
same extent as if the Plan had never been adopted.
     11.6. Severability of Provision. If any provision of this Plan shall be
held invalid or unenforceable, such invalidity or unenforceability shall not
affect any other provisions hereof, and this Plan shall be construed and
enforced as if such provision had not been included.
     11.7. Heirs, Assigns and Personal Representative. This Plan shall be
binding upon the heirs, executors, administrators, successors and assigns of the
parties, including each Key Employee and beneficiary, present and future.
     11.8. Payments to Minors, Etc. Any benefit payable to or for the benefit of
a minor, an incompetent person or other person incapable of receipting thereof
shall be deemed paid when paid to such person’s guardian or to the party
providing or reasonably appearing to provide for the care of such person, and
such payment shall fully discharge the Company, the Committee and all other
parties with respect thereto.

-35-



--------------------------------------------------------------------------------



 



     11.9. Effect on other Plans. Any benefit payable under the Plan shall not
be deemed salary or other compensation for the purpose of computing benefits
under any employee benefit Plan or other arrangement of the Company for the
benefit of its employees.
     11.10. Government Regulations. It is intended that this Plan will comply
with all applicable laws and government regulations, and the Company shall not
be obligated to perform an obligation hereunder in any case where, in the
opinion of the Company’s counsel, such performance would result in violation of
any law or regulation.
     11.11. Certain Benefits. In any case in which a Key Employee has earned
benefits under a plan or arrangement other than the plans and arrangements
maintained by the Company for its U.S. employees, to the extent permitted by
Section 409A, the offsets under the Plan for other benefits (e.g., under
Section 5.2) shall be adjusted to include, to the extent determined by the
Committee, offsets for such other benefits.
     11.12. Heading and Captions. The headings and captions herein are provided
for reference and convenience only, shall not be considered part of the Plan,
and shall not be employed in the construction of the Plan.
     11.13. Singular Includes Plural. Except where otherwise clearly indicated
by context, the singular shall include the plural, and vice-versa.
     11.14. Controlling Law. This Plan shall be construed and enforced according
to the laws of the Commonwealth of Massachusetts, to the extent not preempted by
Federal law, which shall otherwise control.

-36-